Case 1:17-cr-00101-LEK Document 848 Filed 01/31/20 Page 1 of 5   PageID #: 7422




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
United States of America

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )
                               )          CR. No. 17-00101 LEK
               Plaintiff,      )
                               )          GOVERNMENT’S WITNESS
          vs.                  )          LIST; CERTIFICATE OF SERVICE
                               )
ANTHONY T. WILLIAMS, (1)       )          DATE:      February 3, 2020
                               )          TIME:      9:00 a.m.
               Defendant.      )          JUDGE:     Hon. Leslie E. Kobayashi
                               )
______________________________ )
Case 1:17-cr-00101-LEK Document 848 Filed 01/31/20 Page 2 of 5        PageID #: 7423




                                    WITNESS LIST

      COMES NOW the United States of America, by and through its attorneys,

Kenji M. Price, United States Attorney, and Kenneth Sorenson and Gregg Paris

Yates, Assistant U.S. Attorneys, and hereby submits the following list of witnesses

that the United States may call in the above-captioned case.

                1.    Asuncion, Julita             homeowner victim

                2.    Bumb, Micah                  property manager

                3.    Cabebe, Anabel               former CLOA associate

                4.    Castillo, Mary Jean          former CLOA associate

                5.    Crawley, Megan               FBI

                6.    Evers, James                 State of Hawaii Dept. of
                                                   Commerce & Consumer
                                                   Affairs

                7.    Frank, Kalena                former HYL Consultants

                8.    Greggerson, Sarah            PNC

                9.    Ikeda, Iris                  State of Hawaii Division
                                                   of Financial Institutions

                10.   Klevanksy, Simon             Expert

                11.   Kobata, Les                  State of Hawaii
                                                   Bureau of Conveyances

                12.   Laforteza, Mary Jane         homeowner victim

                13.   Laforteza, Reymundo          homeowner victim
Case 1:17-cr-00101-LEK Document 848 Filed 01/31/20 Page 3 of 5   PageID #: 7424




               14.   Lavelle, Joseph            FBI

               15.   Madamba, Mariethez         homeowner victim

               16.   Madamba, Nelson            homeowner victim

               17.   Maglasang, Cindy           FBI

               18.   Malinay, Henry             former CLOA associate

               19.   Mau-Shimizu, Pat           HSBA

               20.   Oleski, Bryce              FBI

               21.   Otsuka, Laurice            FBI

               22.   Pillos, Macrina            homeowner victim

               23.   Saladino-Calucag, Maria Bella    homeowner victim

               24.   Shaughnessy, Brian         U.S. Postal Inspection Svc.

               25.   Stanford, Damon            Central Pacific Bank

               26.   Subia, Evelyn              homeowner victim

               27.   Thoma-Ball, Joanne         Wells Fargo

               28.   Troxel, Loreen             homeowner victim

               29.   Ventura, Melvyn            homeowner victim

               30.   Verdooren, Ben             Ocwen Fin’l Corp

               31.   Representative             Google, Inc.

//

                                        3
Case 1:17-cr-00101-LEK Document 848 Filed 01/31/20 Page 4 of 5         PageID #: 7425




      The United States reserves the right to call any witnesses named or disclosed

by the defendant, any witnesses who may become necessary by way of rebuttal or

impeachment, or supplement this list.

      DATED: January 31, 2020, at Honolulu, Hawaii.


                                             Respectfully submitted,

                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii

                                    By       /s/ Gregg Paris Yates
                                             GREGG PARIS YATES
                                             Assistant U.S. Attorney




                                         4
Case 1:17-cr-00101-LEK Document 848 Filed 01/31/20 Page 5 of 5         PageID #: 7426




                           CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following by the method

indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820


             DATED: January 31, 2020, at Honolulu, Hawaii.


                                              /s/ Gregg Paris Yates
                                              U.S. Attorney’s Office
                                              District of Hawaii




                                         5
